Order entered June 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00576-CV

             SNP SCHNEIDER-NEUREITHER & PARTNER AG, Appellant

                                             V.

                SAMUEL WOOD AND JAMES D. SPIELMAN, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. Dc-17-14118

                                         ORDER
       Before the Court is appellant’s June 14, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to July 3, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE